DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US PGPub 2020/0071105 A1) in view of Zaretsky (US PGPub 2012/0045265 A1).
As to claim 1, Okada et al. teaches an image forming system (1) comprising:
an image forming apparatus (20) configured to form an image on a recording medium (paragraph [0015]);
a post-processing apparatus (3) configured to perform post-processing on the recording medium on which an image is formed by the image forming apparatus (paragraph [0015]);
a relay apparatus (4) having a function of changing a transport speed of the recording medium on which an image is formed by the image forming apparatus to a transport speed of the post-processing apparatus and transporting the recording medium to a subsequent stage (paragraphs [0015] and [0106]).
Okada et al. does not teach a charge eliminating apparatus configured to perform charge elimination on the recording medium that is charged, by reducing a charge amount of the charged recording medium, wherein the charge eliminating apparatus is provided at a stage that is after the relay apparatus and before the post-processing apparatus.
Zaretsky teaches a charge eliminating apparatus (200) configured to perform charge elimination on the recording medium that is charged, by reducing a charge amount of the charged recording medium (paragraph [0038]), wherein the charge eliminating apparatus is provided at a stage that is after the relay apparatus and before the post-processing apparatus (figure 1 and paragraph [0022], where Zaretsky teaches the removal of the charge before the sheets are stacked, and Okada et al. teaches the post-processing apparatus 3 includes stacking processes, paragraph [0027]-[0028], therefore in combination it is considered that the charge eliminating apparatus would be provided between the post-processing apparatus and the rest of the image forming system).
It would have been obvious to one skilled in the art before the effective filing date to modify Okada et al. to have a charge eliminating apparatus configured to perform charge elimination on the recording medium that is charged, by reducing a charge amount of the charged recording medium, wherein the charge eliminating apparatus is provided at a stage that is after the relay apparatus and before the post-processing apparatus as suggested by Zaretsky because it allows the sheets to be stacked without bonding through the electrostatic charge enabling handling of the printed sheets (paragraph [0022]). 
As to claim 2, Okada et al. as modified (citations to Okada et al. unless otherwise indicated) teaches wherein the relay apparatus (4) has a function of performing post-processing on the recording medium on which an image is formed by the image forming apparatus (figure 1 and paragraphs [0032]-[0036], where the path options at least include the function of cooling the recording medium).
As to claim 3, Okada et al. as modified (citations to Okada et al. unless otherwise indicated) wherein the function of performing post-processing performed by the relay apparatus comprises at least one of a function of cooling the recording medium, a curl correction function, a slipsheet insertion function, an image density reading function, and a punching function (figure 1 and paragraphs [0032]-[0036], where the path options at least include the function of cooling the recording medium).
As to claim 4, Okada et al. as modified (citations to Okada et al. unless otherwise indicated) wherein the relay apparatus has a transport path longer than the recording medium in a transport direction (figure 1 and at least paragraphs [0037]-[0038] and [0042]-[0043]).
As to claim 5, Okada et al. as modified (citations to Okada et al. unless otherwise indicated) teaches wherein the post-processing apparatus has one or a plurality of functions of a creasing function, a cutting function, a bookbinding function, a binding function, a stacking function, an alignment function, a punching function and a sheet discharge function for the recording medium on which an image is formed by the image forming apparatus (paragraphs [0026]-[0029], where at least punching, sheet folding, stapling (binding), stacking and outputting are taught).
As to claim 8, Okada et al. as modified teaches wherein the charge eliminating apparatus is connectable immediately after a sheet feeding apparatus, immediately before a discharge apparatus, immediately before the post-processing apparatus (figure 1 and paragraph [0022], where Zaretsky teaches the removal of the charge before the sheets are stacked, and Okada et al. teaches the post-processing apparatus 3 includes stacking processes, paragraph [0027]-[0028], therefore in combination it is considered that the charge eliminating apparatus would be provided immediately before the post-processing apparatus), or immediately after the post-processing apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US PGPub 2020/0071105 A1) and Zaretsky (US PGPub 2012/0045265 A1) as applied to claim 1 above, and further in view of Minamisawa (US PGPub 2014/0015189 A1).
As to claim 6, Okada et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising:
a slipsheet insertion apparatus configured to insert a set slipsheet in middle of a transport path,
wherein the charge eliminating apparatus is provided at a stage after the slipsheet insertion apparatus.
Minamisawa teaches a slipsheet insertion apparatus (300, 200) configured to insert a set slipsheet in middle of a transport path (paragraphs [0026], [0055]-[0058]), wherein the charge eliminating apparatus is provided at a stage after the slipsheet insertion apparatus (figure 1 of Minamisawa; figure 1 and paragraph [0022] of Zaretsky, where Zaretsky teaches the removal of the charge before the sheets are stacked, and Okada et al. teaches the post-processing apparatus 3 includes stacking processes, paragraph [0027]-[0028], therefore in combination it is considered that the charge eliminating apparatus would be provided immediately upstream of the post-processing apparatus and the rest of the image forming system and the slipsheet insertion apparatus of Minamisawa is provided upstream of the charge eliminating apparatus as claimed).
It would have been obvious to one skilled in the art before the effective filing date to modify Okada et al. as modified to further have a slipsheet insertion apparatus configured to insert a set slipsheet in middle of a transport path, wherein the charge eliminating apparatus is provided at a stage after the slipsheet insertion apparatus as taught by Minamisawa because it allows the insertion of special sheets, such as a cover (paragraph [0026]), as desired by the user with predictable result. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US PGPub 2020/0071105 A1) and Zaretsky (US PGPub 2012/0045265 A1) as applied to claim 1 above, and further in view of Hachisuga et al.  (US PGPub 2016/0130101 A1).
As to claim 7, Okada et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising:
an inspection apparatus configured to inspect whether the image is normally formed on the recording medium,
wherein the charge eliminating apparatus is provided at a stage before the inspection apparatus.
Hachisuga et al. teaches an inspection apparatus (3) configured to inspect whether the image is normally formed on the recording medium (paragraph [0021]), wherein the charge eliminating apparatus is provided at a stage before the inspection apparatus (figure 1 and paragraphs [0020]-[0021] teach the inspection apparatus following the image forming apparatus 2 and immediately upstream of further post-processing, which enables sheets that are not properly formed to be diverted before further processing; therefore in combination it is considered that the charge eliminating apparatus would be provided upstream of the charge eliminating apparatus as claimed).
It would have been obvious to one skilled in the art before the effective filing date before the effective filing date to modify Okada et al. to have an inspection apparatus configured to inspect whether the image is normally formed on the recording medium, wherein the charge eliminating apparatus is provided at a stage before the inspection apparatus as suggested by Hachisuga et al. because it allows the sheets to be inspected to insure proper image formation (paragraph [0021]) with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US PGPub 2020/0071105 A1) and Zaretsky (US PGPub 2012/0045265 A1) as applied to claim 1 above, and further in view of Cahill (5,589,925).
As to claim 9, Okada et al. as modified (citations to Zaretsky unless otherwise indicated) teaches all of the limitations of the invention as claimed in claim 1, wherein the charge eliminating apparatus (200) comprises:
two charge eliminating rollers (202, 204) to which voltages of different potentials are applied respectively (figure 2), the two charge eliminating rollers performing charge elimination by reducing a charge amount of the recording medium when the recording medium passes through the two charge eliminating rollers (paragraphs [0023]-[0027]).
Okada et al. as modified does not explicitly teach a peeling member abutted against a surface of one of the two charge eliminating rollers, the peeling member being configured to peel off the recording medium adhering to the charge eliminating roller with rotation of the charge eliminating roller.
Cahill teaches a peeling member (40) abutted against a surface of one of the two rollers (12), the peeling member being configured to peel off the recording medium adhering to the roller with rotation of the roller (column 5, lines 55-67).
It would have been obvious to one skilled in the art before the effective filing date to modify Okada et al. as modified to further have a peeling member abutted against a surface of one of the two charge eliminating rollers, the peeling member being configured to peel off the recording medium adhering to the charge eliminating roller with rotation of the charge eliminating roller as suggested by Cahill to ensure removal of a recording medium that has adhered to the roller (column 5, lines 55-67) with predictable results.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky (US PGPub 2012/0045265 A1) in view of Cahill (5,589,925).
As to claim 10, Zaretsky teaches a charge eliminating apparatus (200) comprising:
two charge eliminating rollers (202, 204) to which voltages of different potentials are applied respectively (figure 2), the two charge eliminating rollers performing charge elimination by reducing a charge amount of a recording medium when the recording medium passes through the two charge eliminating rollers (paragraphs [0023]-[0027]).
Zaretsky does not explicitly teach a peeling member abutted against a surface of one of the two charge eliminating rollers, the peeling member being configured to peel off the recording medium adhering to the charge eliminating roller with rotation of the charge eliminating roller.
Cahill teaches a peeling member (40) abutted against a surface of one of the two rollers (12), the peeling member being configured to peel off the recording medium adhering to the roller with rotation of the roller (column 5, lines 55-67).
It would have been obvious to one skilled in the art before the effective filing date to modify Zaretsky to have a peeling member abutted against a surface of one of the two charge eliminating rollers, the peeling member being configured to peel off the recording medium adhering to the charge eliminating roller with rotation of the charge eliminating roller as suggested by Cahill to ensure removal of a recording medium that has adhered to the roller (column 5, lines 55-67) with predictable results.
As to claim 11, Zaretsky as modified teaches wherein the two charge eliminating rollers (202, 204) are respectively provided on lower and upper sides in a vertical direction (figure 2 of Zaretsky), and the peeling member (40) is abutted against at least one of the two charge eliminating rollers that is provided on a non-power supply side in the vertical direction (figure 1 of Cahill teaches a peeling member for each roller, and therefore it is considered that one would be applied to both the charge eliminating roller in the power supply side and the charge eliminating roller in the non-power supply side).
As to claim 12, Zaretsky as modified teaches wherein a top end of the peeling member is abutted against a downstream surface of the charge eliminating roller in a forward rotation direction at an acute angle (figure 2 of Zaretsky and figure 1 of Cahill).
As to claim 13, Zaretsky as modified teaches wherein the peeling member is provided in a position where the peeling member peels off the recording medium adhering to the surface of the charge eliminating roller with the rotation of the charge eliminating roller (figure 2 of Zaretsky and figure 1 of Cahill).
As to claim 14, Zaretsky as modified (citations to Cahill unless otherwise indicated) teaches wherein the peeling member is provided at a plurality of positions in a width direction of a transport path through which the recording medium is transported (figures 1-2).
As to claim 15, Zaretsky as modified (citations to Cahill unless otherwise indicated) teaches wherein the peeling member is abutted against the surface of the charge eliminating roller by being biased in a direction toward the surface of the charge eliminating roller by an elastic member (44; figure 1).

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timmerman et al. (US PGPub 2006/0191426 A1), Okamoto et al. (6,339,685), and Hasegawa et al. (US PGPub 2004/0178573 A1) teach systems similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853